Mr. Justice Phillips delivered the opinion of the court: Claimant, Jacob Schrepfer, who was an appointee of the State as game warden in the Fish and Game Division of the Department of Agriculture, in April, 1921, learning that one Harry Sanford was violating the Fish and Game Laws of the State by having out and in use nets after the expiration of the time for so catching fish, took ten of Sanford’s nets and carried them out on land and never disturbed the nets further. He prosecuted Sanford, who was found not guilty. Sanford claimed that claimant took other nets not above stated and sued him for value of same in county court. The suit terminated in the jury giving a judgment against claimant in sum of $562.50, which on motion of defendant’s counsel was set aside. It being a jury case, it was thought very doubtful, in view of the action of the jury in the foregoing case, whether the State officers could ever succeed in the case; and under the advice of claimant’s attorney and the officer representing the Fish and Game Department the suit was settled by claimant paying the plaintiff in the said suit the sum of $150.00, and Francis C. Vouacher $50.00 attorney’s fees for his services in looking after the interests of the State’s officers in the suit; court costé in the case $44.70 and Grace E. Sweney for stenographic work $5.00, making a total of $249.70. Claimant thus settled the suit, on advice of his and his associate’s attorney, and on advice of an officer legally representing the Fish and Game Department. .While the finding of the jury might, at first blush, be taken as proof that the claimant had taken other nets other than those accounted for, yet the idea is dispelled from the fact that the court set aside the verdict and gave a new trial. It is thus evident that the jury was wrong and claimant was sustained in his contention in the defense. But counsel and the officer representing the Fish and Game Department thought it would be much more expensive to further litigate the case than it would be to pay a small sum and thus end the matter. The jury, they saw, was evidently prejudiced against the State. ■ Claimant acted under the advice of his attorney and his superior officer and paid it; and from all the facts and evidence in the case, we are inclined to think it was about the best settlement that could be made under the circumstances. The Attorney General submitted the matter to the Warden of Fish and Game Department and he replied recommending the payment of the claim as equitable. He exonerates claimant, as he was acting under advice "of his attorney and his superior officer. From the evidence there is no legal claim made out against the State; but in the interest of social justice 'and equity, we will and do award claimant the sum of $249.70.